I concur in overruling the first, second, third and fifth assignments of error, but must respectfully dissents as to the fourth assignment of error. Although the record indicates that the Franklin County Commissioners considered hiring a private firm to participate in some phase of the operation of the new landfill, there is also sufficient evidence in the record to indicate that it is the county which will occupy the position of "operator" of the landfill, as that term is used in Ohio Adm. Code Chapter 3745-27. An operator is "the person responsible for the direct control of operations at a solid waste disposal facility." Ohio Adm. Code 3745-27-01(O).
In its "Findings of Fact and Final Order," the EBR concluded that the Board of Commissioners of Franklin County was the operator of the proposed landfill, and that based upon the record of operation of the current Franklin County landfill they were competent. In support of this conclusion the EBR cited the testimony of Director Nichols and Steven Rath of the EPA, as well as James Mentel of Franklin County. This testimony indicated that the present Franklin County landfill is operated by the Franklin County Commissioners, that the daily operation of the present landfill is conducted by an outside corporation under the on-site supervision of a full-time county employee, and that the proposed facility is to be operated in the same manner.
The record shows that the Franklin County Commissioners were expressly listed as operator of the proposed landfill on the application for the permit to install. It was also the testimony of Wayne Nichols, Director of the EPA, that it was the Franklin County Commissioners whom the EPA held "responsible for the operation of this site." While the excerpt of testimony of Nichols quoted by the majority indicates that the county intended to contract out a portion of the work to a presently unnamed concern, the testimony of Steven Rath, also of the EPA, indicates that it is still the Franklin County Commissioners who will occupy the position of operator. Rath, in response to a question posed by Thomas M. Phillips, Chairman of the EBR, stated that, while the Franklin County Commissioners employ a contractor at the present landfill site, the county supervises the daily operations of that landfill. Thus, the testimony was:
"MR. PHILLIPS: Fine. Well, maybe it seems to me it would be appropriate to ask if there was a violation clearly, a violation, clearly, that came to your attention in the operation of this landfill?
"To whom would you go in initiating some action to correct it?
"THE WITNESS: You're asking me that?
"MR. PHILLIPS: Yes.
"THE WITNESS: To the Franklin County Commissioners.
"MR. BAUMANN: Well, you're not going to call the Commissioners. Who are you going to call?
"THE WITNESS: We would call the license holder who happens to be the Franklin County — who will happen to be Franklin [sic] County Commissioners.
"MR. BAUMANN: Well, who would you call? The clerk? Or the Commissioner?
"THE WITNESS: I would call Leon Milford at the present site. I don't have *Page 265 
any idea who's going to be the staff person at the new site. Currently, a fellow by the name of Leon Milford is down there basically full time. And we —
"MR. BAUMANN: He's a county employee?
"THE WITNESS: I understand he is. Works out of the sanitary engineer's office, as I understand.
"MR. BAUMANN: County Sanitary Engineer?
"THE WITNESS: That's my — understanding. And if we have a problem, we call Leon up and say, Leon, we have a problem with so and so. As would the Franklin County Board of Health who actually has the day to day enforcement responsibility of the solid waste regulations in Franklin County."
This testimony is further reinforced by that of James Mentel, the county's project coordinator for the proposed landfill, who testified as follows:
"Q.  Well, Mr. Mentel, have you been involved in the other landfill that I guess has about a two-year span of life left? Are you acquainted with — What I am really interested in is: What is the county's response — their historical record of response been to complaints about such things as litter, — That's the main one here. — Dust, and so forth in the other landfill? Do you know?
"* * *
"THE WITNESS: Mr. Phillips, we have personnel that are in control of that existing landfill operation that are down there daily. If these concerns that you have just mentioned, I can assure you the commissioners would immediately address those and take whatever measures were necessary to correct those."
Moreover, there was sufficient evidence in the record that the board of commissioners was competent to operate the proposed landfill. Both Director Nichols and Rath testified that the EPA had inspected the present Franklin County landfill, and had found it to be well run. Specifically, Director Nichols testified that "it's one of the better ones that we have in the state, I would say. We would consider it a model landfill."
This is a most difficult question for all concerned, and unquestionably the operator should be properly identified to assure the proper operation of the landfill. In any event, there is sufficient evidence in the record to support the decision of the EBR that the board of county commissioners is the operator of the landfill, and that it is competent to do so. Therefore, the fourth assignment of error should be overruled and the order affirmed.